Exhibit 10.2

OPTICAL CABLE CORPORATION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of April 11, 2011 by and between OPTICAL CABLE CORPORATION, a
Virginia corporation, hereinafter called the “Corporation”, and Neil D. Wilkin,
Jr. called “Executive”, and provides as follows:

RECITALS

WHEREAS, the Corporation is a manufacturer and seller of fiber optic and copper
data communications cabling and connectivity products, with its capital stock
traded on the Nasdaq Global Market;

WHEREAS, Executive has been involved in the executive management of the business
and affairs of the Corporation and possesses managerial experience, knowledge,
skills and expertise required by the Corporation;

WHEREAS, the employment of Executive by the Corporation is in the best interests
of the Corporation and Executive; and

WHEREAS, the parties have mutually agreed upon the terms and conditions of
Executive’s continued employment by the Corporation as hereinafter set forth;

TERMS OF AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, and other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties covenant and agree as follows:

Section 1. Employment.

(a) Executive shall be employed as Chief Executive Officer and President of the
Corporation and shall discharge such duties and responsibilities of an executive
nature as may be assigned him by the Board of Directors, including general
responsibility for the business of the Corporation.

(b) Executive shall be nominated by the Board of Directors for election to the
Corporation’s Board of Directors as long as he is the Chief Executive Officer
and President of the Corporation.

Section 2. Term of Employment.

The initial term of this Agreement shall end on October 31, 2014. However, on
November 1, 2012 and each November 1 thereafter the term of this Agreement shall
be renewed and extended by one year unless Executive or the Corporation notifies
the other in writing thirty (30) days prior to such date(s) that the term shall
not be renewed and extended.

 

1



--------------------------------------------------------------------------------

Section 3. Exclusive Service.

Executive shall devote his best efforts and full time to rendering services on
behalf of the Corporation in furtherance of its best interests. Executive shall
comply with all policies, standards and regulations of the Corporation now or
hereafter promulgated, and shall perform his duties under this Agreement to the
best of his abilities and in accordance with standards of conduct applicable to
an executive officer.

Section 4. Salary.

(a) As compensation while employed hereunder, Executive, during his faithful
performance of this Agreement shall receive an initial annual base salary of
$370,000, payable on such terms and in such installments as the parties may from
time to time mutually agree upon. The Board of Directors or an appropriate
committee thereof, in its discretion, may increase Executive’s base salary
during the term of this Agreement.

(b) The Corporation shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Executive and the Corporation. The
Corporation shall also withhold and remit to the proper party any amounts agreed
to in writing by the Corporation and Executive for participation in any
corporate sponsored benefit plans for which a contribution is required.

(c) Except as otherwise expressly set forth herein, no compensation shall be
paid pursuant to this Agreement in respect of any calendar month subsequent to
any termination of Executive’s employment by the Corporation.

Section 5. Corporate Benefit Plans.

Executive shall be entitled to participate in or become a participant in any
employee health, welfare and benefit plans maintained by the Corporation for
which he is or will become eligible.

Section 6. Bonuses.

Executive shall participate in executive bonus programs, as established from
time to time by the Board of Directors, or an appropriate committee thereof.
This includes participation in the Optical Cable Corporation 2011 Senior
Leadership Team Annual Bonus Criteria, pursuant to which Executive is being
provided with a 100% annual target bonus opportunity (as a percentage of annual
base salary) for the Corporation’s fiscal year 2011 which, unless otherwise
provided herein, is contingent on achievement of quantified corporate goals.

Section 7. Equity Compensation.

Executive shall participate in grants of long-term equity compensation awarded
from time to time to senior executives pursuant to equity participation plans,
including grants under the Optical Cable Corporation 2005 Stock Incentive Plan,
the Optical Cable Corporation 2011 Stock Incentive Plan, and any successor
plans. Grants under such plans are subject to approval by the Board of Directors
or an appropriate committee thereof.

 

2



--------------------------------------------------------------------------------

Section 8. Expense Account.

The Corporation shall reimburse Executive for reasonable and customary business
expenses incurred in the conduct of the Corporation’s business. Such expenses
will include business meals, out-of-town lodging, travel expenses, reasonable
professional fees and dues. Executive agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement. The Corporation
agrees to make prompt payment to Executive following receipt and verification of
such reports.

Section 9. Paid Time Off (PTO).

Executive shall be entitled to receive under the Corporation’s Paid Time Off
(“PTO”) program (or under any alternative program adopted in the future for
vacation and sick time) the greater of (i) 248 hours of time away from work with
continued compensation (PTO days) or (ii) the number of hours other similarly
positioned employees would be eligible to receive based on years of service. The
Corporation’s PTO program provides for both vacation and sick time off with pay.
The PTO days for any calendar year will be earned on January 1 of such calendar
year. At the end of each calendar year, Executive shall be entitled to
carry-over up to 120 unused PTO hours to the next calendar year.

Section 10. Termination.

(a) Resignation by Executive without Good Reason.

Executive may resign and terminate this Agreement upon written notice to the
Corporation as provided herein. In the event Executive’s employment under this
Agreement is terminated by the resignation of Executive without Good Reason (as
hereinafter defined), Executive shall thereafter have no right to receive
compensation or other benefits under this Agreement.

(b) Termination by Corporation for Cause.

The Corporation shall have the right to terminate Executive’s employment under
this Agreement at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for (i) material
breach of this Agreement by Executive which breach is not cured within 30 days
of receipt by Executive of written notice from the Corporation specifying the
breach; (ii) Executive’s gross negligence in the performance of his material
duties hereunder; (iii) intentional nonperformance or misperformance of such
duties, or refusal to abide by or comply with the reasonable directives of the
Board of Directors, or the Corporation’s policies and procedures, which actions
continue for a period of at least 30 days after receipt by Executive of written
notice of the need to cure or cease; (iv) Executive’s willful dishonesty, fraud
or misconduct with respect to the business or affairs of the Corporation, that
in the reasonable judgment of the Board of Directors materially and adversely
affects the Corporation; or (v) Executive’s conviction of, or a plea of nolo
contendere to, a felony or other crime involving moral turpitude. In the event
Executive’s employment under this Agreement is terminated for Cause, Executive
shall thereafter have no right to receive compensation or other benefits under
this Agreement.

 

3



--------------------------------------------------------------------------------

(c) Termination by Corporation without Cause or by Executive for Good Reason.

(1) The Corporation may terminate Executive’s employment other than for Cause
(as defined above) at any time upon written notice to Executive, which
termination shall be effective no sooner than thirty (30) days after such
written notice to Executive. Executive may resign thirty (30) days after notice
to the Corporation for “Good Reason”, as hereafter defined.

(2) Except as otherwise provided in Section 10(c)(3) of this Agreement, in the
event Executive’s employment is terminated either: by the Corporation other than
for Cause; or by Executive for Good Reason, then:

(i) Beginning on the six-month anniversary of the date of Executive’s
termination of employment, Executive shall receive a monthly amount equal to
one-twelfth (1/12) the rate of his annual base salary in effect immediately
preceding such termination for twenty-four (24) months at the times such
payments would have been made in accordance with Section 4(a).

(ii) Executive shall receive a payment in cash on the date his employment
terminates equal to twenty-four twelfths (24/12) times the greater of: (y) the
amount of the average annual cash bonus paid or payable to him in respect of
each of the three (3) fiscal years of the Corporation prior to the fiscal year
in which his employment terminates (or such average over the shorter period of
Executive’s employment, if applicable), or (z) the amount of the target bonus
opportunity contemplated in Section 6 of this Agreement, in each case as in
effect prior to the termination of Executive’s employment.

(iii) On or before Executive’s last day of employment with the Corporation
(unless another period is mutually agreed upon by the parties), the Corporation
shall pay to Executive as compensation for services rendered to the Corporation
a cash amount (subject to applicable payroll or other taxes required to be
withheld) equal to a pro-rated portion of Executive’s then annual bonus
contemplated in Section 6 of this Agreement for the fiscal year in which
Executive is terminated that is equal to the greater of: (y) the amount of the
annual cash bonus earned by him through his date of termination (but for his
termination) as calculated under the then applicable annual bonus plan
irrespective of any condition in such annual bonus plan regarding Executive’s
continued employment through the end of such bonus period and/or the date of
bonus payment, or (z) the amount of his target bonus opportunity contemplated in
Section 6 of this Agreement, in each case as in effect prior to the termination
of Executive’s employment.

(iv) If Executive elects continuation coverage under a group health plan of the
Corporation under COBRA and pays the applicable premiums, then, in accordance
with Treasury Regulations Section 1.409A-1(b)(9)(v)(B), Executive will be
entitled to receive reimbursement from the Corporation for premiums paid by
Executive for such continuation of coverage for a period of eighteen
(18) months. Further, Executive will be entitled to receive reimbursement from
the Corporation for health insurance premiums paid by Executive for a period of
six (6) months (after the initial 18-month period) whether such health insurance
premiums are for COBRA continuation coverage or otherwise. In the event
Executive is not eligible for COBRA during the six (6) months after the initial
18-month coverage continuation period, then any reimbursement to Executive for
this six (6) month period shall be limited to an amount equal to the
Corporation’s then latest COBRA rate for continuation of the same coverage.

 

4



--------------------------------------------------------------------------------

(3) In the event a Change of Control occurs, and Executive’s employment is
terminated either: by Corporation other than for Cause or by Employee for Good
Reason, in each case within thirty (30) months after the occurrence of such
Change of Control, then, the Corporation’s obligations under Section 10(c)(2)
shall not apply, and in lieu thereof, the Corporation’s obligations, in addition
to any other obligations set forth under this Agreement, are as follows:

(i) On or before Executive’s last day of employment with the Corporation (unless
another period is mutually agreed upon by the parties), the Corporation shall
pay to Executive as compensation for services rendered to the Corporation a cash
amount (subject to any applicable payroll or other taxes required to be
withheld) equal to the aggregate total of a twenty-four (24) month continuation
of his annual base salary, as in effect immediately preceding such termination.

(ii) On or before Executive’s last day of employment with the Corporation
(unless another period is mutually agreed upon by the parties), the Corporation
shall pay to Executive as compensation for services rendered to the Corporation
a cash amount (subject to applicable payroll or other taxes required to be
withheld) equal to twenty-four twelfths (24/12) times the greater of: (y) the
amount of the average annual cash bonus paid or payable to him in respect of
each of the three (3) fiscal years of the Corporation prior to the fiscal year
in which his employment terminates (or such average over the shorter period of
Executive’s employment, if applicable), or (z) the amount of his target bonus
opportunity contemplated in Section 6 of this Agreement, in each case as in
effect prior to the termination of Executive’s employment.

(iii) On or before Executive’s last day of employment with the Corporation
(unless another period is mutually agreed upon by the parties), the Corporation
shall pay to Executive as compensation for services rendered to the Corporation
a cash amount (subject to applicable payroll or other taxes required to be
withheld) equal to a pro-rated portion of Executive’s then annual bonus
contemplated in Section 6 of this Agreement for the fiscal year in which
Executive is terminated that is equal to the greater of: (y) the amount of the
annual cash bonus earned by him through his date of termination (but for his
termination) as calculated under the then applicable annual bonus plan
irrespective of any condition in such annual bonus plan regarding Executive’s
continued employment through the end of such bonus period and/or the date of
bonus payment, or (z) the amount of his target bonus opportunity contemplated in
Section 6 of this Agreement, in each case as in effect prior to the termination
of Executive’s employment.

(iv) Upon Executive’s termination of employment, if Executive elects
continuation coverage under a group health plan of the Corporation under COBRA
and pays the applicable premiums, then, in accordance with Treasury Regulations
Section 1.409A1(b)(9)(v)(B), Executive will be entitled to receive reimbursement
from the Corporation for premiums paid by Executive for such continuation of
coverage for a period of eighteen (18) months. Further, Executive will be
entitled to receive reimbursement from the Corporation for health insurance
premiums paid by Executive for

 

5



--------------------------------------------------------------------------------

a period of six (6) months (after the initial 18-month period) whether such
health insurance premiums are for COBRA continuation coverage or otherwise. In
the event Executive is not eligible for COBRA during the six (6) months after
the initial 18-month coverage continuation period, then any reimbursement to
Executive for this six (6) month period shall be limited to an amount equal to
the Corporation’s then latest COBRA rate for continuation of the same coverage.

(v) In accordance with Treasury Regulations Section 1.409A-1(b)(9)(v)(A), in the
event of Executive’s termination of employment, Executive will be entitled to
receive reimbursement from the Corporation for reasonable out-placement service
expenses, including job search services, paid by Executive. The services will be
provided by a recognized out-placement organization selected by Executive with
the approval of the Corporation (which approval will not be unreasonably
withheld). The reimbursement of the service expenses will be provided for a
period beginning on Executive’s termination of employment and ending on the
second annual anniversary of Executive’s termination of employment with the
Corporation.

(vi) Any benefits paid by the Corporation pursuant to Section 10(c)(3), or
otherwise triggered by the occurrence of a Change of Control, will be grossed up
by the Corporation as necessary to protect Executive from paying any excise
taxes that may result from such benefits.

(4) Notwithstanding the provisions of Section 10(c)(2) and Section 10(c)(3) of
this Agreement to the contrary:

(i) If Executive breaches Section 11, 12 or 13, Executive will not thereafter be
entitled to receive any further compensation or benefits pursuant to
Section 10(c)(2) or Section 10(c)(3), as applicable; provided that the
Corporation shall have provided Executive with a reasonable time to cease and
desist and cure any such violation, if curable;

(ii) If, while he is receiving payments under Section 10(c)(2) or
Section 10(c)(3), as applicable, Executive violates the provisions of
Section 12, provided that the Corporation shall have provided Executive with a
reasonable time to cease and desist and cure any such violation, if curable,
such payments will cease and he will not thereafter be entitled to receive any
compensation or benefits pursuant to Section 10(c)(2) or Section 10(c)(3), as
applicable; and

(iii) The obligations of the Corporation to Executive under Section 10(c)(2) and
Section 10(c)(3) are conditioned upon Executive’s signing a release of claims in
a form satisfactory to the Corporation within sixty (60) days of the date he
receives or gives notice of termination of his employment or the date he
receives said release of claims from the Corporation, whichever is later, and
upon his not revoking the release of claims thereafter.

(d) Termination Upon Executive’s Death.

This Agreement shall terminate upon death of Executive; provided, however, that
in such event the Corporation shall pay to the estate of Executive his
compensation including salary and accrued target bonus, if any, which otherwise
would be payable to Executive through the end of the month in which his death
occurs.

 

6



--------------------------------------------------------------------------------

(e) Termination Upon Disability.

The Corporation may terminate Executive’s employment under this Agreement, after
having established Executive’s disability, by giving to Executive written notice
of its intention to terminate his employment for disability and his employment
with the Corporation shall terminate effective on the 120th day after receipt of
such notice if within 120 days after such receipt Executive shall fail to return
to the full-time performance of the essential functions of his position (and if
Executive’s disability has been established pursuant to the definition of
“disability” set forth below). Disability means Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
Executive is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Corporation and any Related
Entities.

(f) Obligations Survive Termination or Expiration.

Notwithstanding the termination of Executive’s employment pursuant to any
provision of this Agreement (including any expiration of this Agreement), the
parties shall be required to carry out any provisions of this Agreement which
contemplate performance by them subsequent to such termination. In addition, no
termination shall affect any liability or other obligation of either party which
shall have accrued prior to such termination, including, but not limited to, any
liability, loss or damage on account of breach. No termination of employment
shall terminate the obligation of the Corporation to make payments of any vested
benefits provided hereunder or the obligations of Executive under Sections 11,
12 and 13.

(g) Notice by Executive.

Executive’s employment hereunder may be terminated by Executive upon thirty
(30) days written notice to the Corporation or at any time by mutual agreement
in writing.

(h) Obligations Unconditional.

Except as set forth in Section 10(c)(4), the Corporation’s obligation to pay
Executive the compensation provided in Section 10 shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against him or anyone else. All amounts payable by the
Corporation hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Corporation shall be final and the Corporation
will not seek to recover all or any part of such payment from Executive or from
whosoever may be entitled thereto, for any reason whatsoever. Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise.

 

7



--------------------------------------------------------------------------------

(i) Good Reason Defined.

For purposes of this Agreement, “Good Reason” shall mean:

(i) The assignment of duties to Executive by the Corporation which result in
Executive having significantly less authority or responsibility than he has on
the date hereof, without his express written consent;

(ii) The removal of Executive from or any failure to re-elect him to the
position of Chief Executive Officer and President of the Corporation without his
express written consent;

(iii) (y) Executive is not elected to serve on the Board of Directors, or
(z) the Board of Directors fails to, or in the event of a Change of Control, the
principal shareholders fail to, cause Executive to be nominated and put forth
their best efforts to elect Executive to the Board of Directors;

(iv) Requiring Executive to maintain his principal office (y) at a location
outside of a 50 mile radius of the Corporation’s principal executive offices at
the time of this Agreement, or (z) at a location other than the principal
executive offices of the Corporation;

(v) A reduction by the Corporation of Executive’s base salary, as the same may
have been increased from time to time;

(vi) The failure of the Corporation to provide Executive with substantially the
same material fringe benefits that are provided to him at the inception of this
Agreement (including, but not limited to, participation in bonus programs or
equity incentive programs);

(vii) The Corporation’s failure to comply with any material term of this
Agreement;

(viii) The occurrence of a Change of Control;

(ix) The Corporation notifying Executive pursuant to Section 2 of this
Agreement, that the Corporation does not intend to renew or extend this
Agreement; or

(x) The failure of the Corporation to obtain the assumption of, and agreement to
perform, this Agreement by any successor.

(j) Change of Control.

For purposes of this Agreement, a Change of Control occurs if, after the date of
this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors; or (ii) as the direct or indirect
result of, or in connection with, a tender or exchange offer, a merger or other
business combination, a sale of

 

8



--------------------------------------------------------------------------------

assets, a contested election of directors, or any combination of these events,
the persons who were directors of the Corporation before such events cease to
constitute a majority of the Corporation’s Board, or any successor’s board,
within three years of the last of such transactions. For purposes of this
Agreement, a Change of Control occurs on the date on which an event described in
(i) or (ii) occurs. If a Change of Control occurs on account of a series of
transactions or events, the Change of Control occurs on the date of the last of
such transactions or events.

In the event a Change of Control occurs, all unvested equity participation
grants by the Corporation to Executive will immediately vest and shall be
exercisable over the period of time set forth in the granting documents.
Notwithstanding the foregoing, in the event of a material disagreement between
this Agreement and any equity granting documents regarding the definition of a
Change of Control that impacts the vesting of unvested equity participation
grants under this provision, the definition of a Change of Control set forth in
the equity granting documents shall control with respect to the equity grants to
which such documents relate.

(k) Solely for purposes of determining the timing of payment of amounts owed to
Executive as a result of the termination of Executive’s employment with the
Corporation pursuant to Sections 10(c)(2)(i), 10(c)(3)(iv), and 10(c)(3)(v) of
the Employment Agreement, the term “termination of employment” shall mean
Executive’s “separation from service” (as such term is used for such purposes of
Section 409A of the Code) with the Corporation and any Related Entities.
Executive shall be deemed to have a separation from service on a date only if
the Corporation and Executive reasonably anticipate that (a) no further services
will be performed for the Corporation or any Related Entities after such date or
(b) the level of bona fide services Executive will perform for the Corporation
or any Related Entities after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services performed (whether as an
employee or as an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Corporation and any
Related Entities if Executive has then been providing services to the
Corporation or any Related Entities for less than 36 months). For purposes of
this definition, for periods during which Executive is on a paid Leave of
Absence and has not otherwise terminated employment, Executive shall be treated
as providing bona fide services at a level equal to the level of services that
he would have been required to perform to receive the compensation paid with
respect to such Leave of Absence. Also, for purposes of this definition, periods
during which Executive is on an unpaid Leave of Absence and has not otherwise
terminated employment shall be disregarded (including for purposes of
determining the 36-month, or shorter period). For purposes of this definition,
the term “Related Entity” means any entity which is aggregated with the
Corporation or any other entity pursuant to Section 414(b) or 414(c) of the Code
or would be so aggregated if the language “at least 50%” were used instead of
“at least 80%” each place it appears in Section 1563(a)(1),(2) and (3) of the
Code and Treasury Regulations Section 1.414(c)-2. Further, for purposes of this
definition, the term “Leave of Absence” means a military leave, sick leave or
bona fide Leave of Absence of Executive which does not exceed six (6) months (or
such longer period for which Executive retains such right to re-employment with
the Corporation or Related Entity under an applicable statute or by contract),
but only if there is a reasonable expectation that Executive will return to
perform services for the Corporation or a Related Entity.

 

9



--------------------------------------------------------------------------------

Section 11. Confidentiality/Nondisclosure.

(a) Executive hereby acknowledges that Executive’s employment with the
Corporation places Executive in a position of confidence and trust with respect
to the business, operations, customers, prospects, and personnel of the
Corporation, and that Executive will be given access to trade secrets and
confidential and proprietary business information of the Corporation. Executive
acknowledges that the Corporation’s trade secrets and confidential and
proprietary business information include, but is not limited to, such matters as
Corporation patents, trade secrets, systems, products and methodologies (whether
or not patentable), formulas, processes, manufacturing procedures, manuals,
reports, software and source code used in the Corporation’s production and
business processes, customers, identity of vendors, materials used in the
manufacturing process, pricing received from vendors, machine settings, business
opportunities and prospective business opportunities, costing and pricing
procedures, marketing and business strategies, equipment and methods used and
preferred by the Corporation and/or its customers, and the amounts paid by such
customers for the Corporation’s products (all of the foregoing will be
hereinafter referred to as “confidential information”). Additionally, and not by
way of limitation, as used above, the term “trade secrets” shall be afforded the
broadest construction allowed by the common law, the Virginia Trade Secrets Act,
and/or the federal law.

(b) Executive agrees that the Corporation’s confidential information derives
independent economic value because it is not generally known or readily
ascertainable by other persons who could obtain economic value from the
disclosure or use of such information.

(c) Executive acknowledges that the Corporation has invested considerable time
and expense in developing and safeguarding its confidential information, and in
developing and maintaining personal contacts and relationships with its
customers and potential customers. Executive agrees that, in so doing, the
Corporation has developed favorable goodwill with customers and with the
business community. The Corporation wishes to safeguard its goodwill and
confidential information.

(d) Executive pledges his best efforts and utmost diligence to protect the
Corporation’s confidential information. Unless required by the Corporation in
connection with Executive’s employment or with the Corporation’s express written
consent, Executive agrees that he will not, either during his employment with
the Corporation or afterwards, directly or indirectly, use or disclose for
Executive’s own benefit or for the benefit of another person or entity of any
kind, or group of persons and/or entities, any of the Corporation’s confidential
information, whether or not the information is acquired, learned, attained, or
developed by Executive alone or in conjunction with others. Executive makes the
same pledge with regard to the confidential information of the Corporation’s
customers, contractors, or others with whom the Corporation has a business
relationship.

(e) Executive also agrees that all notes, lists, records, drawings, memoranda,
or other documents that are made or compiled by Executive or which were
available to Executive concerning any of the Corporation’s business and/or
confidential information shall be the exclusive property of the Corporation.
Executive agrees to deliver such materials and information to the Corporation
upon the termination of the employment relationship or at any other time at the
Corporation’s request. Executive understands that the unauthorized taking or
disclosure of any of such information or materials could also result in civil
and/or criminal liability.

 

10



--------------------------------------------------------------------------------

(f) The Corporation expects Executive to respect any trade secrets or
confidential information of any of Executive’s former employers, business
associates, or any others. Executive agrees to respect the Corporation’s express
direction to Executive not to disclose to the Corporation, its officers, or any
employees any such information as long as it remains confidential.

(g) Notwithstanding any contrary provision contained herein, Executive will be
permitted to retain any documentation reasonably necessary to enforce the terms
of this Agreement.

Section 12. Covenant Not to Compete and Non-solicitation.

(a) Executive understands and agrees that the Corporation has disclosed or will
disclose confidential information to Executive during his employment with the
Corporation, the disclosure or use of which outside the Corporation’s business
would be detrimental to the Corporation. Executive further agrees that the
Corporation would suffer great loss and damage if Executive should, on his own
behalf or on behalf of any other person or entity of any kind, or group of
persons and/or entities, use or disclose any of the Corporation’s confidential
information.

(b) Executive acknowledges that Executive’s engaging in any business that is
competitive with the Corporation would cause the Corporation great and
irreparable harm. While employed by the Corporation, Executive shall faithfully
devote his best efforts to advance the business and interests of the Corporation
and shall not, on his own behalf or another’s behalf, engage in any manner in
any other business competing with that of the Corporation.

(c) During the Restricted Period (defined below), Executive shall not, on his
own behalf or on behalf of another person or entity of any kind, or group of
persons and/or entities, (i) participate in the management or control of any
competing business engaged in (y) the offering of services similar to and
competitive with the type offered by the Corporation at the time of termination
of Executive’s employment and/or (z) the manufacture or sale of products similar
to and competitive with the type manufactured, sold or designed by the
Corporation at the time of termination of Executive’s employment, or (ii) be
employed by any such business (as described in clause (i) above) in a position
in which Executive would perform duties that are substantially similar to or the
same as and competitive with those performed by Executive on behalf of the
Corporation or in a position that would utilize knowledge or skill developed by
Executive during such employment with the Corporation. It is expressly provided,
however, that this covenant does not preclude Executive from working in the
fiber optic and/or copper data communications cabling and connectivity industry
in a role that would not compete with the business of the Corporation. The
geographic scope of the covenants in this paragraph shall extend to those
markets in which the Corporation does business or has active plans to do
business at the termination of Executive’s employment. Executive further
acknowledges that the covenants in this paragraph are reasonable and necessary
to protect the Corporation’s legitimate business interests.

(d) Executive acknowledges that, while employed by the Corporation, Executive
will have contact with and/or become aware of the Corporation’s customers and
the representatives of those customers, their names and addresses, specific
customer needs and requirements, and leads and references to prospective
customers. Executive further acknowledges that loss of such customers would
cause the Corporation great and irreparable harm. During the Restricted Period,
Executive shall not solicit, contact, call upon, or attempt to communicate with
any customer or prospective customer of the Corporation on behalf of any
business competing with that of the Corporation for the purpose of securing
business that is the same as or similar to and competitive with that of the
Corporation. This

 

11



--------------------------------------------------------------------------------

restriction will apply only to any customer or prospective customer of the
Corporation with whom the Corporation has had contact during the last twelve
(12) months of Executive’s employment with the Corporation. For the purposes of
the preceding sentence, “contact” means (i) interaction between the Corporation
and the customer or prospective customer that takes place to further the
business of either the Corporation or the customer, or (ii) making sales or
marketing efforts to or performing services for the customer, or prospective
customer on behalf of the Corporation.

(e) During the greater of (i) twelve (12) months after the termination of
Executive’s employment with the Corporation for any reason or (ii) the
Restricted Period, Executive may not recruit, hire or attempt to recruit or
hire, directly or by assisting others, any other employee of the Corporation.

(f) As used in this Section 12, “Restricted Period” shall mean the period of
time from the date of Executive’s termination for any reason until the passage
of the greater of:

 

  (i) twelve (12) months; or

 

  (ii) (A) in the event Section 10(c)(2) of this Agreement is applicable, then
twenty-four (24) months; or

 

     (B) in the event Section 10(c)(3) of this Agreement is applicable, then
twenty-four (24) months.

Notwithstanding the foregoing, except as set forth in Section 10(c)(4) above,
the imposition of the restrictions during the Restricted Period under this
Section 12 are conditioned upon the payment by the Corporation to Executive of
all amounts provided for under Section 10(c)(2) or Section 10(c)(3) to the
extent such Sections are applicable.

(g) The Corporation and Executive agree that the value of the payments made to
Executive under Sections 10(c)(2)(i) and (ii), if applicable, and under Sections
10(c)(3)(i) and (ii), if applicable, represent the value being paid to Executive
in exchange for his agreement to abide by the restrictions under this
Section 12.

Section 13. Ownership of Intellectual Property.

Any and all inventions, discoveries, improvements, or creations (collectively
“intellectual property”) that Executive has conceived or made or may conceive or
make during his employment with the Corporation that in any way, directly or
indirectly, are connected with or related to the Corporation and/or its
business, shall be the sole and exclusive property of the Corporation. All works
created by Executive under the Corporation’s direction or in connection with the
Corporation’s business for which copyrights, trademarks or patents may be sought
are “works made for hire” and will be the sole and exclusive property of the
Corporation. Any and all copyrights, trademarks or patents to such works,
whether actually sought and/or applied for or not, will belong to the
Corporation, and Executive shall execute all documents that may be necessary to
convey or assign any such rights that Executive may have in such intellectual
property to the Corporation or that otherwise may be necessary to enable the
Corporation to seek such protection for such intellectual property. To the
extent any such works are not deemed to be “works made for hire,” Executive
hereby assigns all proprietary rights, including copyrights, trademarks and
patents, in such works to the Corporation.

 

12



--------------------------------------------------------------------------------

Section 14. Injunctive Relief, Damages, Etc.

Executive agrees that given the nature of the position held by Executive with
the Corporation, that each and every one of the covenants and restrictions set
forth in Sections 11 and 12 above are reasonable in scope, length of time and
geographic area and are necessary for the protection of the significant
investment of the Corporation in developing, maintaining and expanding its
business. Accordingly, the parties hereto agree that in the event of any breach
by Executive of any of the provisions of Sections 11 or 12 that monetary damages
alone will not adequately compensate the Corporation for its losses and,
therefore, that it may seek any and all legal or equitable relief available to
it, specifically including, but not limited to, injunctive relief. The covenants
contained in Sections 11, 12 and 13 shall be construed and interpreted in any
judicial proceeding to permit their enforcement to the maximum extent permitted
by law. Should a court of competent jurisdiction determine that any provision of
the covenants and restrictions set forth in Section 12 above is unenforceable as
being overbroad as to time, area or scope, the court may strike the offending
provision or reform such provision to substitute such other terms as are
reasonable to protect the Corporation’s legitimate business interests.

In the event either party must proceed with litigation to force the other party
to satisfy its obligations under the terms of this Agreement, the court shall
award to the prevailing party his or its reasonable litigation and counsel costs
incurred to enforce his or its rights under this Agreement.

Section 15. Binding Effect/Assignability.

This Agreement shall be binding upon and inure to the benefit of the Corporation
and Executive and their respective heirs, legal representatives, executors,
administrators, successors and assigns, but neither this Agreement, nor any of
the rights hereunder, shall be assignable by Executive or any beneficiary or
beneficiaries designated by Executive. The Corporation will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business, stock or assets of the
Corporation, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in its
entirety. Failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. Any
successor of the Corporation shall be bound by the terms of this Agreement.

Section 16. Governing Law and Venue.

This Agreement shall be subject to and construed in accordance with the laws of
the Commonwealth of Virginia, without respect to its conflict of laws
provisions. The parties agree that exclusive venue for any action to enforce
this Agreement shall be the Circuit Court for Roanoke County, Virginia, or the
United States District Court for the Western District of Virginia, Roanoke
Division.

Section 17. Notices.

Any and all notices, designations, consents, offers, acceptance or any other
communications provided for herein shall be given in writing and shall be deemed
properly delivered if delivered in person or by registered or certified mail,
return receipt requested, addressed in the case of the Corporation to its
registered office or in the case of Executive to his last known address.

 

13



--------------------------------------------------------------------------------

Section 18. Entire Agreement.

(a) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.

(b) This Agreement may be executed in one or more counterparts, each of which
shall be considered an original copy of this Agreement, but all of which
together shall evidence only one agreement.

Section 19. Amendment and Waiver.

This Agreement may not be amended except by an instrument in writing signed by
or on behalf of each of the parties hereto. No waiver of any provision of this
Agreement shall be valid unless in writing and signed by the person or party to
be charged.

Section 20. Severability.

In case any one or more of the provisions of this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.

Section 21. Case and Gender.

Wherever required by the context of this Agreement, the singular or plural case
and the masculine, feminine and neuter genders shall be interchangeable.

Section 22. Captions.

The captions used in this Agreement are intended for descriptive and reference
purposes only and are not intended to affect the meaning of any Section
hereunder.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by
its duly authorized representatives and Executive has hereunto set his hand and
seal on the day and year first above written.

 

OPTICAL CABLE CORPORATION By:  

/s/ Craig H. Weber

  Craig H. Weber   Chairman of the Compensation Committee of the Board of
Directors By:  

/s/ Randall H. Frazier

  Randall H. Frazier   Member of the Compensation Committee of the Board of
Directors EXECUTIVE  

/s/ Neil D. Wilkin, Jr.

  Neil D. Wilkin, Jr.

 

15